United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Santa Clarita, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Richard Heavey, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1058
Issued: November 12, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 9, 2015 appellant, through counsel, filed a timely appeal of a February 6, 2015
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of the case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits effective April 6, 2014; and (2) whether appellant
has met her burden of proof to establish any continuing disability or medical residuals due to her
accepted employment injuries.
On appeal counsel argues that OWCP failed to meet its burden of proof to terminate as
the statement of accepted facts provided to the impartial medical examiner was flawed, the
impartial medical examiner’s report was not rationalized, that rheumatoid arthritis was not a new
1

5 U.S.C. § 8101 et seq.

diagnosis, and that the impartial medical examiner refused to consider appellant’s accepted claim
for permanent impairment in determining that appellant’s disability and medical residuals had
resolved.
FACTUAL HISTORY
On March 3, 1986 appellant, then a 32-year-old letter carrier, filed an occupational
disease claim alleging a wrist condition due to her daily routine at work. She underwent a right
carpal tunnel release on October 3, 1986. OWCP accepted appellant’s claim for right carpal
tunnel syndrome and aggravation of left flexor tenosynovitis on February 18, 1987. Appellant
also accepted left trigger finger of the index and long fingers and the resultant surgical releases
which occurred October 3, 1986 and May 1, 1987.
Appellant filed a claim for a recurrence of disability on June 9, 1987 alleging that her
regular duties aggravated her right wrist. OWCP denied the claim noting that she submitted a
medical report dated June 29, 1988 diagnosing rheumatoid arthritis.
On May 4, 1989 OWCP granted appellant schedule awards for 31 percent permanent
impairment of her right upper extremity and 31 percent impairment of her left upper extremity.
Appellant accepted a limited-duty position on December 24, 2008 as a modified general
clerk working as a lobby director which met her physician’s work restrictions. She worked in
this position until April 13, 2009 when the employing establishment advised her that, under the
National Reassessment Process, there was no work for her within her restrictions.
In a report dated June 9, 2009, Dr. Sangarappillai Manoharan, an occupational medicine
physician, noted appellant’s history of injury and medical history. He noted that she had
nonemployment-related rheumatoid arthritis. Dr. Manoharan stated that appellant’s work
restrictions were not based on rheumatoid arthritis, but instead on her accepted conditions. On
May 26, 2011 he found that she had decreased range of motion and tenderness in the wrists
bilaterally. Dr. Manoharan noted that appellant had decreased range of motion in the left hand
due to nonemployment-related arthritis. He continued to support her permanent work
restrictions due to her accepted employment injuries.
OWCP referred appellant for a second opinion evaluation with Dr. Kevin F. Hanley, a
Board-certified orthopedic surgeon, on January 15, 2013.
In a report dated January 25, 2013, Dr. Manoharan noted appellant’s report of bilateral
wrist and hand pain. He noted that she had a history of rheumatoid arthritis in both hands which
was not related to her employment. Dr. Manoharan found that appellant exhibited decreased
range of motion of her finger joints due to rheumatoid arthritis. He stated that her accepted
employment injuries were still medically present and disabling.
Dr. Hanley completed a report on March 5, 2013 and stated that appellant had an
abnormal hand examination. He found the long-standing synovial-based arthritis of the hands,
but without the significant drift normally found in rheumatoid arthritis. Dr. Hanley noted that
appellant’s arthritis significantly limited motion. He stated, “At the present time, [appellant] has
fixed changes in her hands that would indeed limit her capacities at any workplace, but these
2

changes are not related to work activities.” Dr. Hanley concluded that appellant’s initially
accepted conditions of right carpal tunnel syndrome and left flexor tenosynovitis with trigger
finger release were no longer active and that the only active condition was her nonemploymentrelated arthritis. He opined that she did not require further treatment for her accepted conditions
and that she had no disability (work restrictions) due to the accepted conditions. Dr. Hanley
stated that there were no objective findings related to her accepted conditions, and that she was
capable of working sedentary work, with any restrictions being related to nonwork-related
conditions.
OWCP found a conflict of medical opinion between Dr. Hanley and Dr. Manoharan
regarding the extent of appellant’s employment-related disability and medical residuals. It
referred her, a statement of accepted facts and list of specific questions to Dr. Kenneth Sabbag, a
Board-certified orthopedic surgeon, for an impartial medical examination to resolve this conflict.
The statement of accepted facts noted that appellant was employed as a modified letter carrier
and that she stopped work on April 13, 2009 as work was no longer available for her within her
restrictions. The statement of accepted facts listed the accepted conditions as right carpal tunnel
syndrome and flexor tenosynovitis and noted the authorized surgeries on October 3, 1986 and
May 1, 1987.
Dr. Sabbag completed a report on April 29, 2013 and noted that appellant last worked on
April 13, 2009. He listed her most recent job duties as lobby director and processing passports.
Dr. Sabbag noted appellant’s current complaints of bilateral hand and wrist stiffness and pain.
He provided a medical history including her diagnosis of right carpal tunnel syndrome in 1986
and her right carpal tunnel surgical release on October 3, 1986. Dr. Sabbag also described
appellant’s trigger finger release on the left on May 1, 1987. He reported her preexisting
nonemployment-related diagnosis of rheumatoid arthritis made in 1989. On physical
examination Dr. Sabbag found that she had marked loss of range of motion in her wrists
bilaterally in all directions. He noted that Watson’s, Finkelstein’s, and Piano Key test results
were difficult to fully interpret because of loss of motion. Dr. Sabbag further found marked loss
of range of motion of the fingers with no evidence of trigger finger or active flexor tendon
tenosynovitis. Appellant’s neurological examination was intact to light touch in the median,
ulnar, and radial nerve distributions. Dr. Sabbag found that Tinel’s sign was negative on both
wrists and that Phalen’s test could not be assessed due to loss of motion in the wrists. He opined
that her thenar and hypothenar muscle contours were well maintained with no atrophy.
Dr. Sabbag reviewed x-rays and found bone arthritic changes at the radiocarpal and mid-carpal
joints. He also noted loss of joint space, sclerosis, and slight osteophyte formation highly
indicative of inflammatory autoimmune arthritis.
Dr. Sabbag reviewed the medical evidence of record. He found that finger stiffness and
loss of motion was documented in 1988 as well as evidence of inflammatory arthropathy prior to
surgical care. Dr. Sabbag diagnosed right carpal tunnel syndrome with surgical release on
October 3, 1986 and left index finger and long finger trigger finger with surgical release on
May 1, 1987 as well as advanced autoimmune arthritic changes, probably rheumatoid arthritis
bilaterally in the hands. He opined that the dysfunction of appellant’s hands was due to
advanced rheumatoid arthritis changes in both hands. Dr. Sabbag stated, “I do not find any
evidence of trigger finger or neurologic deficit in either hand. In fact, provocative testing for
cervical radiculopathy, carpal tunnel syndrome, and cubital tunnel syndrome is negative. I do

3

not find any ongoing residuals of [appellant’s] accepted industrial injuries.” He concluded that
appellant had no disability due to her accepted carpal tunnel syndrome or flexor tendon
tenosynovitis. Dr. Sabbag stated, “The right carpal tunnel syndrome and the left index finger and
long finger trigger fingers are no longer active and there are no objective findings aside from
healed scars related to those conditions.” He opined that appellant’s current disability was due to
her loss of range of motion and pain directly resulting from her nonindustrial rheumatoid arthritis
and that her industrial conditions had resolved long ago.
OWCP proposed to terminate appellant’s compensation for wage-loss and her medical
benefits on June 13, 2013. It found that Dr. Sabbag’s report constituted the weight of the
medical evidence and established that disability and the need for medical treatment due to her
accepted right carpal tunnel syndrome and left trigger fingers had ceased. Appellant responded
on July 5, 2013 and argued that her accepted conditions remained compensable.
Dr. Manoharan completed a report on January 7, 2014 and noted appellant’s history of
injury. He diagnosed bilateral wrist joint pain, tenosynovitis bilaterally, and nonwork-related
bilateral hand rheumatoid arthritis. Dr. Manoharan stated that appellant’s accepted conditions
were still medically present and disabling.
By decision dated March 13, 2014, OWCP terminated appellant’s medical benefits and
wage-loss compensation, effective April 6, 2014. It found that the weight of the medical
evidence rested with Dr. Sabbag and that Dr. Manoharan’s January 7, 2014 report was not
sufficient to overcome the weight of this report or to create a new conflict.
Appellant requested reconsideration on November 13, 2014.
Counsel submitted
arguments and alleged that the statement of accepted facts was flawed as it did not contain the
date of injury of October 19, 1985, failed to identify the job held by her on the date of injury,
used the wrong verb tense in her employment status, failed to indicate that her flexor
tenosynovitis and the trigger finger release was on the left, and did not accurately represent her
employment in 1989. He also argued that Dr. Sabbag’s report was not sufficiently rationalized
as he did not address appellant’s previous findings of permanent impairment in the upper
extremities.
Appellant submitted a report dated October 14, 2014 from Dr. Byron V. Hartunian, a
Board-certified orthopedic surgeon. Dr. Hartunian noted appellant’s history of injury, work
history, and medical treatment including her surgeries. He found significant restricted motion of
both wrists and fingers. Dr. Hartunian stated that Phalen’s testing was limited at the right wrist,
but that appellant did not experience tingling in her fingers. He found a mildly positive Tinel’s
sign at the right carpal tunnel. Dr. Hartunian reported thickening of proximal interphalangeal
joints consistent with rheumatoid arthritis bone deformities as well as tenderness about the wrists
bilaterally. He reviewed appellant’s April 29, 2013 x-rays which demonstrated severe erosions
of the interphalangeal joints of both hands as well as the radial carpal and ulnar carpal joints at
the wrists which he interpreted as highly suggestive of inflammatory autoimmune arthritis.
Dr. Hartunian stated, “At this time, there are still clinical indicators of residual inflammation
from the carpal tunnel syndrome with a positive Tinel’s sign on the right and tenderness over the
flexor tendons at the left index finger.” He disagreed with Dr. Sabbag and opined that
appellant’s current condition was due to carpal tunnel syndrome and trigger finger as well as a

4

permanent aggravation of her preexisting rheumatoid arthritis. Dr. Hartunian opined that she
continued to experience residuals and disability as a result of her accepted conditions.
By decision dated February 6, 2015, OWCP denied modification of the March 13, 2014
termination decision. It found that the medical evidence submitted was not sufficient to
overcome the weight accorded to Dr. Sabbag as the impartial medical examiner. OWCP
determined that the minor inconsistencies in the statement of accepted facts were not sufficient to
overcome the opinion of the dependent medical examiner.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.2 After it has
determined that an employee has disability causally related to his or her federal employment,
OWCP may not terminate compensation without establishing that the disability has ceased or
that it is no longer related to the employment.3 Furthermore, the right to medical benefits for an
accepted condition is not limited to the period of entitlement for disability.4 To terminate
authorization for medical treatment, OWCP must establish that appellant no longer has residuals
of an employment-related condition which require further medical treatment.5
In situations where there are opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.6
ANALYSIS -- ISSUE 1
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective April 6, 2014.
Appellant’s attending physician, Dr. Manoharan, submitted medical evidence supporting
appellant’s continued disability due to her accepted conditions of right carpal tunnel syndrome
and left flexor tenosynovitis. OWCP referred appellant for a second opinion examination with
Dr. Hanley who found no residuals of her accepted conditions and concluded that her current
disability for work was due to her preexisting condition of rheumatoid arthritis. Due to this
disagreement between appellant’s physician and OWCP referral physician, OWCP found a
conflict of medical evidence. When there are opposing reports of virtually equal weight and
rationale, the case will be referred to an impartial medical specialist pursuant to section 8123(a)
2

Mohamed Yunis, 42 ECAB 325, 334 (1991).

3

Id.

4

Furman G. Peake, 41 ECAB 361, 364 (1990).

5

Id.

6

Nathan L. Harrell, 41 ECAB 401, 407 (1990).

5

of FECA which provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination and resolve the conflict of medical evidence.7
This is called a referee examination and OWCP will select a physician who is qualified in the
appropriate specialty and who has no prior connection with the case.8 The Board finds that
OWCP properly determined that there was a conflict of medical opinion evidence and properly
referred appellant to Dr. Sabbag for an impartial medical examination to resolve this conflict,
pursuant to 5 U.S.C. § 8123(a).
In his April 29, 2013 report, Dr. Sabbag provided an accurate history of injury, reviewed
the statement of accepted facts, and provided a comprehensive review of the medical records.
He also provided detailed findings on physical examination noting marked loss of range of
motion of the fingers with no evidence of trigger finger or active flexor tendon tenosynovitis.
Dr. Sabbag stated that appellant’s neurological examination was intact to light touch in the
median, ulnar, and radial nerve distributions and that Tinel’s sign was negative on both wrists
while Phalen’s test could not be assessed due to loss of motion in the wrists. He found no thenar
or hypothenar atrophy. Dr. Sabbag concluded, based on his examination that there was no
objective evidence of trigger finger or neurologic deficit in either hand and that testing for carpal
tunnel syndrome was negative. He therefore found no ongoing residuals of appellant’s accepted
injuries. Dr. Sabbag reported findings of loss of range of motion of the fingers and x-ray
evidence of arthritic changes at the radiocarpal and mid-carpal joints. He also noted loss of joint
space, sclerosis, and slight osteophyte formation highly indicative of inflammatory autoimmune
arthritis. Based on these physical findings, Dr. Sabbag concluded that the current dysfunction of
appellant’s hands was due to advanced rheumatoid arthritis such that her ongoing disability was
no longer related to her employment injuries, but to her preexisting nonemployment-related
condition of rheumatoid arthritis.
The Board finds that Dr. Sabbag’s April 29, 2013 report is sufficiently detailed and wellreasoned to constitute the special weight of the medical evidence and meet OWCP’s burden of
proof to terminate appellant’s wage-loss compensation and medical residuals. Dr. Sabbag
explained that testing and neurological examination did not produce findings supporting her
accepted conditions of carpal tunnel syndrome and flexor tenosynovitis. He examined x-rays
and explained why he found that appellant’s current symptoms and disability for work were due
to her rheumatoid arthritis. These findings and conclusions establish that she has no
employment-related disability or medical residuals due to her accepted conditions.
Subsequent to the proposed termination, appellant submitted an additional report from
Dr. Manoharan dated January 7, 2014, which described her history of injury. Dr. Manoharan
diagnosed bilateral wrist joint pain, tenosynovitis bilaterally, and nonwork-related bilateral hand
rheumatoid arthritis. He stated that appellant’s accepted conditions were still medically present
and disabling, and that there was a permanent work-related aggravation of the rheumatoid
arthritis. The Board finds that Dr. Manoharan’s report contains conclusory statements without
supportive medical reasoning and is not sufficient to overcome the weight accorded Dr. Sabbag
7

5 U.S.C. §§ 8101-8193, 8123; M.S., 58 ECAB 328 (2007); B.C., 58 ECAB 111 (2006).

8

R.C., 58 ECAB 238 (2006).

6

as the impartial medical examiner. Furthermore, as Dr. Manoharan was on one side of the
conflict that Dr. Sabbag resolved, the additional report from Dr. Manoharan is not sufficient to
overcome the weight accorded Dr. Sabbag’s report as the impartial medical specialist or to create
a new conflict.9
LEGAL PRECEDENT -- ISSUE 2
As OWCP met its burden of proof to terminate appellant’s compensation benefits, the
burden shifted to appellant to establish disability causally related to her accepted employment
injury.10 To establish a causal relationship between the condition, as well as any disability
claimed, and the employment injury, the employee must submit rationalized medical opinion
evidence, based on a complete factual background, supporting such a causal relationship.
Rationalized medical opinion evidence is medical evidence which includes a physician’s detailed
opinion on the issue of whether there is a causal relationship between the claimant’s diagnosed
condition and the implicated employment factors. The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant. The weight of medical evidence is determined by its reliability, its probative value,
its convincing quality, the care of analysis manifested and the medical rationale expressed in
support of the physician’s opinion.11
ANALYSIS -- ISSUE 2
Following OWCP’s March 13, 2014 termination decision, appellant requested
reconsideration and submitted a report dated October 14, 2014 from Dr. Hartunian who noted her
history of injury, work history, and medical treatment. Dr. Hartunian provided specific findings
on physical examination including significant restricted motion of both wrists and fingers. He
found a mildly positive Tinel’s sign at the right carpal tunnel. Dr. Hartunian opined that
appellant had clinical indicators of residual inflammation from the carpal tunnel syndrome
including a positive Tinel’s sign on the right as well as tenderness over the flexor tendons at the
left index finger. He stated that he disagreed with Dr. Sabbag and opined that her current
condition was due to carpal tunnel syndrome and trigger finger as well as a permanent
aggravation of her preexisting rheumatoid arthritis. Dr. Hartunian opined that appellant
continued to experience residuals and disability as a result of her accepted conditions.
The Board finds that Dr. Hartunian’s report is not sufficiently well reasoned to establish
appellant’s claim for continuing disability. Dr. Hartunian described her current symptoms and
findings consistent with her diagnosis of rheumatoid arthritis; however, he opined that there were
still clinical indicators of carpal tunnel syndrome. He did not explain how he differentiated the
findings of a positive Tinel’s sign and tenderness over the flexor tendons at the left index finger
9

Dorothy Sidwell, 41 ECAB 857, 874 (1990).

10

George Servetas, 43 ECAB 424, 430 (1992).

11

James Mack, 43 ECAB 321 (1991).

7

from appellant’s arthritic symptoms. Furthermore, Dr. Hartunian’s report is not based on a
complete review of the medical records. Due to these deficiencies, his report is not sufficient to
meet appellant’s burden of proof to establish continuing disability due to her accepted
employment-related conditions.
The Board further finds that Dr. Hartunian’s report is not sufficient to establish a conflict
of medical opinion evidence with Dr. Sabbag, the impartial medical specialist. Dr. Sabbag
clearly reviewed the prior medical evidence and determined that appellant’s rheumatoid arthritis
had progressed and affected her hand and wrist, the same parts of her body previously impacted
by her employment injury. He determined that there was no aspect of her medical condition that
cannot currently be explained by her progressive arthritis. Furthermore, Dr. Sabbag discussed
the history of appellant’s surgical and other treatment for both carpal tunnel syndrome and
rheumatoid arthritis in greater detail than Dr. Hartunian.
The Board notes that on reconsideration and appeal counsel argues that appellant’s
schedule awards for 31 percent permanent impairment of each upper extremity should establish
that her employment-related residuals and disability continue. The Board notes that preexisting
impairments to the scheduled member are to be included when determining entitlement to a
schedule award.12 The record indicates that appellant’s rheumatoid arthritis was a preexisting
condition and impairments from this condition would have been included in appellant’s 1989
schedule awards. Therefore, the argument that because she had received a schedule award for
permanent impairment does not equate to inability to earn the same wages as she received at the
time of her injury, or the need for further medical treatment, as the employment-related
conditions had ceased.
On appeal and before OWCP, counsel argues that Dr. Sabbag’s report was not based on a
proper history of injury as he was provided an inaccurate or incomplete statement of the accepted
facts. The Board notes that there were typographical errors, minor omissions, and a lack of
clarity in the statement of accepted facts provided him, but finds that these issues do not
adversely impact the weight of his report. Dr. Sabbag’s factual recitation is in keeping with the
record. He included an accurate description of appellant’s employment, he accurately listed the
injuries to her left upper extremity and he explained how he reached his conclusions based on
review of the medical records and the statement of accepted facts. For these reasons, the Board
finds that counsel’s arguments regarding the statement of accepted facts are without merit in this
case.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective April 6, 2014. The Board further finds that,
following its March 13, 2014 decision terminating her benefits, she submitted an additional
12

Carol A. Smart, 57 ECAB 340 (2006).

8

medical report which was not sufficient to meet her burden of proof to establish continuing
disability or to create a conflict of medical opinion evidence.
ORDER
IT IS HEREBY ORDERED THAT the February 6, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 12, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

